Title: Pardon for John Steward, [2 May 1816]
From: Madison, James
To: 


        
          [2 May 1816]
        
        Whereas it has been represented to me that John Steward, of the State of Pennsylvania, has been lately convicted before the Circuit Court in Philadelphia of a Criminal Offence, in smuggling, or receiving and concealing smuggled goods; and whereas it has been made satisfactorily to appear to me that the said John Steward was ignorant of the nature of the offence with which he was charged, and that he was unintentionally guilty of it: Now, therefore, be it known, that I, James Madison, President of the United States, in consideration of the Premises, and for other good causes me thereunto moving, have remitted & pardoned, and I do hereby remit and pardon the offence aforesaid, willing & requiring that the said John Steward be forthwith discharged from all pains and penalties accruing therefrom.
        In testimony whereof I have hereunto set my Hand, and caused the seal of the United States to be affixed. Done at the City of Washington this 2nd.

day of May, in the year of our Lord, one thousand eight hundred & sixteen, & of the Independence of the United States the fortieth.
        
          James Madison.By the PresidentJas. Monroe, Secy. of State.
        
      